   Case 14-00053-SMT   Doc 337    Filed 02/05/19 Entered 02/05/19 09:34:39   Desc Main
                                 Document Page 1 of 5
The document below is hereby signed.

Signed: February 4, 2019




                                  ___________________________
                                  S. Martin Teel, Jr.
                                  United States Bankruptcy Judge
                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF COLUMBIA

    In re                                 )
                                          )
    PIERRE PHILIPPE BARKATS,              )     Case No. 14-00053
                                          )     (Chapter 7)
                       Debtor.            )     Not for publication in
                                          )     West’s Bankruptcy Reporter.

    MEMORANDUM DECISION RE TRUSTEE’S APPLICATION TO EMPLOY NEW BROKER

         One issue in deciding whether to grant the application of

    Wendell W. Webster, the trustee under Chapter 7 of the Bankruptcy

    Code in this case, to employ Corey Burr as Webster’s exclusive

    broker to sell certain real property (and to grant a motion filed

    in Adversary Proceeding No. 18-10021 to approve a settlement

    calling for the trustee to employ Burr) is whether the listing

    agreement with Nancy Itteilag as Webster’s exclusive broker

    continues in place.     For the reasons stated below, that listing

    agreement will not stand in place if the court approves the

    employment of Burr.

         Pursuant to the Memorandum Decision and Order Denying Motion

    for Authority to Sell Property of the Bankruptcy Estate and

    Co-owner Free and Clear of Any and All Liens Pursuant to § 363 of
Case 14-00053-SMT   Doc 337    Filed 02/05/19 Entered 02/05/19 09:34:39   Desc Main
                              Document Page 2 of 5


 the Bankruptcy Code (Dkt. No. 319 entered on November 20, 2018),

 the court denied the Motion for Authority to Sell Property of the

 Bankruptcy Estate and Co-Owner Free and Clear of Any and All

 Liens and Interests Pursuant to 11 U.S.C. § 363 (Dkt. No. 292)

 filed by Webster.     The Motion addressed a proposed sale of the

 property at issue to Soleiman Askarinam for $2.85 million

 pursuant to a contract procured by Itteilag.             The denial of the

 Motion constituted a final disposition of the proposed sales

 contract.

      The judgment lien creditors who successfully objected to the

 sale have entered into an agreement with Webster whereby a new

 broker, Corey Burr, will market the property, and have agreed

 that after 120 days, if no higher and better offer is obtained,

 Webster may sell the property, subject to court approval, for a

 price equal to or in excess of $2.85 million (including pursuant

 to a sale contract with Askarinam on the exact same terms as the

 sale contract disapproved by the court).            The court heard the

 motion to approve that agreement in Adversary Proceeding No. 18-

 10021 on February 1, 2019.

       The listing agreement with Nancy Itteilag, which gave her

 the exclusive right as broker to sell the property, provided:

      If a Sales Contract is ratified before this Agreement
      expires, providing for settlement beyond the Listing
      Period, the terms hereof shall be extended automatically
      until final disposition of the Sales Contract.

 Various parties take the position that the sale contract with

                                        2
Case 14-00053-SMT    Doc 337    Filed 02/05/19 Entered 02/05/19 09:34:39   Desc Main
                               Document Page 3 of 5


 Askarinam is still a contract in place and is subject to approval

 by the court.      Pursuant to an investigation being pursued under

 Fed. R. Bankr. P. 2004 of the judgment lien creditors’ claim,

 they hope to demonstrate that, within the meaning of 11 U.S.C.

 § 363(f)(4), “such interest is in bona fide dispute.”                This would

 allow Webster to sell the property free and clear of their lien.

 However, the court’s denial on November 20, 2018, of the Motion

 seeking approval of the proposed sale to Askarinam constituted a

 final disposition of the proposed sales contract.               Webster has

 not ratified a contract with Askarinam anew.

      The listing agreement period for Itteilag to serve as a

 broker has thus come to an end unless Webster has agreed to

 extend the period.      Itteilag has continued to show the property

 (perhaps with the acquiescence of Webster, with the listing

 agreement to remain in place until Webster is no longer willing

 to have the listing agreement remain in place).              However,

 pursuant to Webster’s agreement with the judgment lien creditors,

 an agreement being approved by the court in Adversary Proceeding

 No. 18-10021, Webster has made clear that he no longer wishes

 Itteilag to have the exclusive right to act as the broker

 regarding selling the property, and that he has agreed to employ

 Burr as the broker with the exclusive right to sell the property

 (subject to court approval of the sale).

      The parties opposing the employment of Burr presented no


                                         3
Case 14-00053-SMT   Doc 337    Filed 02/05/19 Entered 02/05/19 09:34:39   Desc Main
                              Document Page 4 of 5


 evidence at the hearing of February 1, 2019, on Webster’s motion

 to approve the settlement with the judgment lien creditors,

 establishing that the period of Itteilag’s listing agreement will

 not be at an end upon Webster employing Burr.             The listing

 agreement will be terminated by Webster upon his employing Burr

 as a new exclusive broker (even if the listing agreement remains

 in place until employment of Burr is approved).

      In sum, the listing agreement with Itteilag is not a reason

 to deny the motion to approve the settlement agreement with the

 judgment lien creditors or the application to employ Burr

 because:

            1.   There has been a final disposition as of November

      20, 2018, of the contract, ratified by Webster, to sell the

      real property at issue to Askarinam.

            2.   The ratified contract with Askarinam, having been

      the subject of a final disposition, does not keep the

      listing agreement with Itteilag in place, and nothing else

      prevents Webster from treating that listing agreement as at

      an end.

            3.   The listing agreement with Itteilag will stand

      terminated effective upon the court’s authorizing Webster’s

      employment of Burr as Webster’s exclusive broker (if the

      listing agreement did not end already at an earlier date).

 An order follows in Adversary Proceeding No. 18-10021 granting


                                        4
Case 14-00053-SMT                                                                Doc 337    Filed 02/05/19 Entered 02/05/19 09:34:39   Desc Main
                                                                                           Document Page 5 of 5


 Webster’s motion to approve the settlement with the judgment lien

 creditors and an order follows in this case authorizing Webster

 to employ Burr as his exclusive broker.

                                                                                                               [Signed and dated above.]

 Copies to: ECF recipients;

 Mark J. Mills, JD, MD
 8300 Wisconsin Ave., #349
 Bethesda, MD 20814
 [By hand-mailing by Clerk]




 R:\Common\TeelSM\Judge Temp Docs\Barkats - Declare Contract terminated_v6.wpd
                                                                                                     5
